Citation Nr: 0534492	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  03-27 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensable rating for service-connected left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION


The veteran served on active duty from August 1989 to October 
1989 and from October 1990 to October 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

The veteran has hearing loss in the left ear with a Numeric 
Designation of I.


CONCLUSION OF LAW

Criteria for a compensable rating for left ear hearing loss 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.16, 4.85, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the claimant in January 2003, 
prior to the issuance of the rating decision currently on 
appeal.  Accordingly, the AOJ has timely complied with the 
VCAA's notice requirements.  

The VCAA further requires that the VA must notify a claimant 
of any evidence that is necessary to substantiate the claim, 
as well as which evidence the Secretary will attempt to 
obtain and which evidence the claimant is responsible for 
producing.  38 U.S.C.A. § 5103(a).  In this case, the January 
2003 letter referred to above informed the veteran of 
information and evidence needed to substantiate and complete 
a claim for an increased rating.  Moreover, the veteran was 
generally advised to submit any additional evidence that 
pertained to the matter, including via Statement of the Case 
and Supplemental Statement of the Case.  Pelegrini, 18 Vet. 
App. at 121.  

Also, the January 2003 letter informed the veteran that the 
RO would obtain records in the custody of a Federal agency 
and that the veteran was responsible for obtaining all other 
records.  Accordingly, the January 2003 properly informed the 
veteran of which portion of information should be provided by 
the claimant, and which portion VA would try to obtain on the 
claimant's behalf.  38 C.F.R. § 3.159(b)(1) (2005); 
Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, including 
scheduling a VA medical examination when necessary.  38 
C.F.R. § 3.159(c)(4)(i) (2005).  The RO has all of the 
veteran's service medical records and has obtained all of the 
veteran's VA medical records.  The veteran did not indicate 
the presence of any other medical records.  The VA provided 
the veteran with two separate audiology exams, the latest 
occurring in May 2005.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Laws and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

38 C.F.R. § 4.85, Diagnostic Code 6100 (2005), sets out the 
criteria for evaluating hearing impairment using pure tone 
threshold averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  Scores are simply matched against 
Table VI or VIA to find the numeric designation, then the 
designations are matched with Table VII to find the 
percentage evaluation to be assigned for the hearing 
impairment.  Table VIA will be used when the examiner 
certifies that use of the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc.  

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service connected ear will be assigned a Roman 
Numeral Designation of I.  38 C.F.R. § 4.85(f).  Compensation 
is payable for the combination of non-service connected and 
service-connected hearing loss when hearing in the service-
connected ear is compensable to a degree of 10 percent.  
38 C.F.R. § 3.383 (a)(3) (2005).  

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.




Analysis

On the authorized audiological evaluation in February 2003 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
0
10
20
15
LEFT
20
40
75
75

Pure tone averages were 11 for the right ear and 53 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 98 percent in the right ear and 96 percent in the 
left ear.

On the authorized audiological evaluation in May 2005 pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
5
5
5
15
LEFT
15
45
70
75

Pure tone averages were 10 for the right ear and 51 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and 92 percent in the 
left ear.

When considering the pure tone average scores of the 
veteran's February 2003 audiological examination with Table 
VI of the schedule of ratings, the veteran has left ear 
hearing loss with a Numeric Designation of I, and there is no 
evidence of exceptional patterns of hearing impairment.  The 
veteran's right ear, which is not service-connected, is 
assigned a default Numeric Designation of I because the 
degree of impairment in the veteran's service-connected ear 
is not compensable to a degree of 10 percent.  38 C.F.R. 
§ 3.383 (a)(3) (2005).  Thus, when matched against Table VII, 
a noncompensable evaluation must be assigned on a schedular 
basis.  38 C.F.R. § 4.85 (2005).  

When considering the pure tone average scores of the 
veteran's May 2005 audiological examination with Table VI of 
the schedule of ratings, the veteran has left ear hearing 
loss with a Numeric Designation of I, and there is no 
evidence of exceptional patterns of hearing impairment.  The 
veteran's right ear, which is not service-connected, is 
assigned a default Numeric Designation of I because the 
degree of impairment in the veteran's service-connected ear 
is not compensable to a degree of 10 percent.  38 C.F.R. 
§ 3.383 (a)(3) (2005).  Thus, when matched against Table VII, 
a noncompensable evaluation must be assigned on a schedular 
basis.  38 C.F.R. § 4.85 (2005).  

Although the veteran asserts that he is extremely limited as 
a result of his hearing loss, he has not identified any 
specific factors which may be considered to be exceptional or 
unusual in light of VA's schedule of ratings; the Board has 
been similarly unsuccessful in finding exceptional factors.  
Specifically, the veteran has not required frequent periods 
of hospitalization for his hearing loss and his treatment 
records are void of any finding of exceptional limitation 
beyond that contemplated by the schedule of ratings.  The 
Board does not doubt that limitation caused by hearing loss 
has an adverse impact on employability; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1 (2005).  


ORDER

Entitlement to a compensable rating for left ear hearing loss 
is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


